Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing”, “first opening”, “second opening”, “three or more additional intake opening”, “cyclone filter”, “outer tube”, “cap”, “tangential openings”, “separate chamber”, “detachable plug”, “vehicle engine”, “rim”, “primary filter” and “pre-filter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The phrase of “that can be used as the primary filter of intake air to a motor vehicle's engine” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
In this view, the “motor”, “vehicle”, or “engine” are neither positively recited nor claimed.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Claims 1 and 7 recite “comprising: A housing”.  It should be “comprising: a housing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 20190277227) in view of Foley (US 2582423).
As regarding claim 1, Larson discloses the claimed invention for an air filtration device that can be used as the primary filter of intake air to a motor vehicle's engine, comprising: a housing, including (a) a first opening on one end of the housing, through which intake air flows into the device, (b) a second opening through which clean air flows out of the device, (c ) three or more additional intake openings on the housing, through which intake air flows into the device, (d) a cyclonic filter fitted onto each of the said three or more additional intake openings and inside the housing (figs. 4 and 6). 
Larson does not disclose wherein each said cyclonic filter comprises: a lower impeller that fits directly on top of said additional intake opening; an outer tube that fits on top of the lower impeller tube, said outer tube having multiple tangential openings at the top of said outer tube; an upper impeller with blades corresponding to the multiple tangential openings on the outer tube; and a cap ("inner tube") that has a top opening.  Foley teaches wherein each said cyclonic filter comprises: a lower impeller (16, 17, 18 of figs. 1 and 3) that fits directly on top of said additional intake opening; an outer tube that fits on top of the lower impeller tube, said outer tube having multiple tangential openings at the top of said outer tube; an upper impeller (12 of fig. 1) with blades corresponding to the multiple tangential openings on the outer tube; and a cap ("inner tube") that has a top opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each said cyclonic filter comprises: a lower impeller that fits directly on top of said additional intake opening; an outer tube that fits on top of the lower impeller tube, said outer tube having multiple tangential openings at the top of said outer tube; an upper impeller with blades corresponding to the multiple tangential openings on the outer tube; and a cap ("inner tube") that has a top opening as taught by Foley in order to enhance filtration device performance.
As regarding claim 2, Larson as modified discloses all of limitations as set forth above.  Larson as modified discloses the claimed invention for wherein each additional intake opening opens into a separate chamber inside the housing (fig. 6).
As regarding claim 3, Larson as modified discloses all of limitations as set forth above.  Larson as modified discloses the claimed invention for wherein the portion of the housing containing the additional intake openings is capable of being detached to enable collected dirt and other particulates to be discarded (fig. 6).
As regarding claim 4, Larson as modified discloses all of limitations as set forth above.  Larson as modified discloses the claimed invention for wherein the portion of the housing containing the additional intake openings includes a detachable plug (fig. 6; no number) to enable collected dirt and other particulates to be discarded.
As regarding claim 5, Larson as modified discloses all of limitations as set forth above.  Larson as modified discloses the claimed invention for wherein the said second opening has a rim (figs. 1 and 6; no number) configured to mate to a connection to a vehicle engine.
As regarding claim 6, Larson as modified discloses all of limitations as set forth above.  Larson as modified discloses the claimed invention for wherein the said second opening has a rim (figs. 1 and 6; no number) configured to mate to a connection to a vehicle's clutch.
Claims 7-10 are also rejected with similar reasons as stated in claims 1-6 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773